 

SERVICES Agreement

 

This Services Agreement (“Agreement”) effective as of February 26, 2013 (the
“Effective Date”), by and between ABSOLUTE LIFE SOLUTIONS, INC. (“ALSO”), a
corporation organized under the laws of the State of Nevada, USA on behalf of
its wholly owned subsidiary Infinity Augmented Reality LLC (“Infinity AR”) and
Infinity Advanced Technologies, LTD, a company organized under the laws of the
State of Israel (“IATL”).

 

The above parties shall be individually referred to as a “Party” and
collectively as the “Parties”.

 

WHEREAS,IATL has previously provided consulting services to Infinity AR; and

 

WHEREAS,ALSO and Infinity AR desires that IATL continue to provide to Infinity
AR certain Services (as defined herein below), as more fully set forth herein in
consideration of the fees set forth herein; and

 

WHEREAS,IATL has represented to ALSO and Infinity AR that it has the necessary
resources, personnel and technical knowledge to provide the Services; and

 

WHEREAS,the Parties are interested in more fully setting forth their rights and
obligations with respect to the Services to be rendered by the Parties.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
premises set forth herein, the Parties agree as follows:

 

1.Services

 

IATL shall render to Infinity AR, the services as detailed in Exhibit A attached
hereto, which may be amended from time to time by the mutual consent of the
Parties (collectively, the “Services”).

 

2.Warranties and Covenants of the Parties

 

2.1.IATL warrants that it shall perform the Services diligently, efficiently and
professionally, and will use its best efforts to perform the Services in
compliance with the required level of quality and performance.

 

2.2.Each of the Parties represents and warrants that it shall comply with all
applicable laws and regulations.

 

3.Reports

 

IATL will provide to Infinity AR a monthly report in a form reasonably
acceptable to Infinity AR.

 

4.Consideration

 

4.1.In consideration of the Services, IATL shall be entitled to receive a
monthly base fee of $53,000. Additional charges outside of the Services may be
incurred upon prior approval of Infinity AR (the “Fee”).

 

4.2.The Fee due pursuant to Section 4.1 above shall be payable on a monthly
basis, by the 30th day of each calendar month with respect to the preceding
month, against delivery of an invoice.

 

4.3.Each Party shall be responsible for its own taxes in connection with
payments due by such Party in connection with this Agreement.

 

 

 

 

 

 

 

5.Term and Termination

 

This Agreement shall continue in effect for a period of 3 months from the
Effective Date and shall be automatically renewed thereafter for successive
additional 1 (one) month periods, unless either Party shall give the other Party
notice of non-renewal not less than 15 days prior to the end of the original
term or of any such renewal period.

 

6.Limitation of Liability

 

NEITHER PARTY WILL BE LIABLE UNDER OR IN RELATION TO THIS AGREEMENT OR ARISING
OUT OF THE PROVISION OF THE SERVICE, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES (AND WHETHER
IN RELATION TO TORT, INCLUDING NEGLIGENCE), BREACH OF CONTRACT, STRICT LIABILITY
OR OTHERWISE, OR ANY OTHER LIABILITY FOR ANY OF THE FOLLOWING: (i) LOSS OF
PROFITS, REVENUES OR SALES; (ii) LOSS OF BARGAIN; (iii) LOSS OF OPPORTUNITY;
(iv) LOSS OF USE OF ANY SERVICE OR ANY COMPUTER EQUIPMENT; (v) LOSS OF TIME ON
THE PART OF MANAGEMENT OR OTHER STAFF; (vi) PROFESSIONAL FEES OR EXPENSES; (vii)
BUSINESS INTERUPTION, RELATED TO THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER, (viii) DAMAGE TO OR LOSS OF DATA; OR (ix) ANY INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, EXTRAORDINARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY
KIND HOWSOEVER.

 

SUBJECT TO THE ABOVE, EACH PARTY’S LIABILITY UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND THE PROVISION OF THE SERVICE HEREUNDER (AND WHETHER IN CONTRACT,
TORT, INCLUDING NEGLIGENCE, OR OTHERWISE) SHALL BE LIMITED TO A SUM EQUAL TO
100% (ONE HUNDRED PERCENT) OF THE TOTAL SUMS PAID BY INFINITY AR TO XO IN THE
TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE MOST RECENT EVENT GIVING RISE TO
LIABILITY.

 

EACH PARTY UNDERSTANDS AND AGREES THAT, WITH RESPECT TO THE SERVICE: (A) NEITHER
PARTY WILL BE LIABLE, WHETHER IN CONTRACT, TORT, OR STRICT LIABILITY, TO
CUSTOMERS OR SUBSCRIBERS FOR ANY SERVICE NOT DELIVERED, REGARDLESS OF THE REASON
FOR NONDELIVERY; (B) NEITHER PARTY WILL BE LIABLE TO CUSTOMERS AND/OR
SUBSCRIBERS FOR ACTS OR OMISSIONS OR FOR INFORMATION PROVIDED THROUGH THE
SERVICE, OR FOR CAUSES BEYOND THEIR REASONABLE CONTROL.

 

7.Intellectual Property Rights.

 

7.1.IATL hereby acknowledges, confirms and agrees that any and all title,
interest and right, of any type or nature whatsoever, in any Intellectual
Property Rights (as defined below) which is or shall be either: (i) disclosed,
communicated or delivered to IATL by Infinity AR or any of its directors,
officers or agents; or (ii) made, conceived or created by IATL or any of its
employees, directors, officers, consultants or sub-contractors in the provision
of the Services during the Term, is and shall be the sole and exclusive property
of Infinity AR for all intents and purposes. Neither this Agreement nor any
other agreements or understandings there may be between the Parties, if any,
shall be construed to constitute a grant to IATL of any Intellectual Property
Rights, except for the sole and limited purpose of fulfilling its obligations
under this Agreement. Without limiting the generality of the aforesaid, IATL
hereby irrevocably assigns to ALSO in all jurisdictions, all right, title and
interest to any Intellectual Property Rights developed by it in the provision of
the Services. IATL agrees to cooperate with ALSO in respect of the preparation,
filing and prosecution of any application related to Intellectual Property
Rights that may be filed by ALSO or Infinity AR.

 

 

 

 

 

 

 

7.2.Notwithstanding anything else to the contrary herein, the obligations under
this Section shall survive the termination of this Agreement.

 

"Intellectual Property Rights" means patent rights, copyrights, trademark rights
and any and all other intellectual property rights in inventions, improvements,
designs, ideas, concepts, innovations, designs, original works of authorship,
formulas, concepts, techniques, know how, methods, systems, processes,
compositions of matter, computer software programs, databases, mask works, and
trade secrets; each of the above whether patentable, copyrightable or protected
as trade secrets, irrespective of whether it has been registered in a patent,
copyright, trademark or other form, and irrespective of whether it constitutes a
commercial or professional secret.

 

8.Confidential Information.

 

8.1.IATL covenants and undertakes that, during the Term and thereafter, absent
ALSO's prior written consent, all information, written or oral, relating
directly or indirectly to this Agreement, the Services, ALSO, Infinity AR or
their respective businesses (actual or planned), disclosed to it, its
consultants, employees, subcontractors and affiliates, by ALSO or Infinity AR,
developed by it or its consultants, employees, subcontractors and affiliates or
which otherwise became known to them in connection with the performance of this
Agreement, including, without limitation, any and all patent applications,
drawings, specifications, test results, techniques, diagrams, charts, plans,
statements, assessments, analyses, estimates, views and opinions, know-how,
processes, machines, practices, inventions, improvements and records (the
"Information"), shall be maintained by them in full and absolute confidence, and
they shall not use such Information, directly or indirectly, in whole or in
part, for their own benefit or for any purpose whatsoever except as specifically
and explicitly provided herein. IATL will be responsible for ensuring that the
obligations of confidentiality and non-use contained herein are observed by its
consultants, employees, subcontractors and affiliates.

 

8.2.Notwithstanding anything else to the contrary herein, the obligations under
this Section 8 shall survive the termination of this Agreement.

 

9.Non-Competition

 

IATL agrees and undertakes that it will not, so long as the Agreement is in
effect and for a period of twelve (12) months following termination of the
Agreement, for any reason whatsoever, directly or indirectly, in any capacity
whatsoever, engage in, become financially interested in, be employed by, or have
any connection with any business or venture that is engaged in any activities
competing with the activities of Infinity AR in the field of Augmented Reality.

 

10.Assignment

 

Neither Party shall assign its rights or obligations hereunder, in whole or in
part, except with the prior written consent of the other Party. To avoid any
doubt, each Party shall be entitled to enter into agreements with subcontractors
without requiring the consent of the other Party, provided that such Agreements
fully incorporate the provisions of Sections 7, 8, and 9 of this Agreement.
Notwithstanding the foregoing, if ALSO and Infinity AR merge or otherwise
consolidate by operation of law or otherwise, this Agreement shall remain in
force for the benefit of the surviving or consolidated entity.

 

 

 

 

11.Governing Law

 

Any dispute or claim arising out of or relating to services covered by this
letter agreement shall be resolved by mandatory arbitration through JAMS under
its simplified arbitration rules. Such arbitration shall take place in New York,
New York. Judgment in any arbitration may be entered in any court having
jurisdiction. Subject to the foregoing, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, USA and the
Parties irrevocably submit to the jurisdiction of the courts of New York, USA
with respect to any dispute or matter arising out of or in connection with this
Agreement. Each of the Parties hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper.

 

12.Independent Contractors

 

Each Party is acting in performance of this Agreement as an independent
contractor and shall be solely responsible for the payment of compensation of
personnel assigned to perform the Services.

 

13.Miscellaneous

 

13.1.This Agreement shall not be modified or amended except by a written
instrument, signed by the Parties hereto.

 

13.2.No waiver or failure to act with respect to any breach or default
hereunder, whether or not the other party has notice thereof, shall be deemed to
be a waiver with respect to any subsequent breach or default, whether of similar
or different nature.

 

13.3.If any part of this Agreement is determined to be invalid, illegal or
unenforceable, such determination shall not affect the validity, legality or
enforceability of any other party of this Agreement; and the remaining parts
shall be enforced as if such invalid, illegal, or unenforceable part were not
contained herein.

 

13.4.Each Party agrees to execute, acknowledge and deliver such further
instructions, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Agreement,

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives effective as of the date first above
written.

 

INFINITY AUGMENTED REALITY LLC   INFINITY ADVANCED TECHNOLOGIES LTD By: Absolute
Life Solutions, Inc., Sole Member           By: /s/ Avrohom Oratz   By: /s/ Roei
Steinberg Name: Avrohom Oratz   Name: Roei Steinberg Title: President   Title:
VP of Research                

 

 

 

 

Exhibit A

SERVICES

 

IATL shall render to Infinity AR approximately 1,800 working hours per month for
the services detailed below. Services shall include but are not limited to the
following:

 

Software development of augmented reality applications using Xcode for iOS.

 

Software development of augmented reality applications for Android.

 

Design and development of UI (user interface) and UX (user experience).

 

Developing and maintaining servers, design and infrastructure.

 

Services will be performed primarily in Israel, but IATL may, from time to time,
perform the Services at Infinity AR’s NY office.

 

 

 

 

